      Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

TRUE CHEMICAL SOLUTIONS, LLC,        §
                                     §
         Plaintiff/Counter-Defendant §
                                     § Civil Action No. 7:18-CV-00078-ADA
     v.                              §
                                     §
PERFORMANCE CHEMICAL COMPANY, §
                                     § Jury Trial Demanded
         Defendant/Counter-Plaintiff §
                                     §
                                     §
                                     §


   PLAINTIFF TRUE CHEMICAL SOLUTION’S RESPONSE IN OPPOSITION TO
    DEFENDANT PERFORMANCE CHEMICAL’S MOTION FOR SANCTIONS
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 2 of 18




I.     INTRODUCTION

       On March 22, 2021, Performance Chemical Company (“PCC”) moved for sanctions

against True Chemical Solutions (“True Chem”) based on True Chem’s failure to timely disclose

relevant work done by B&H Industrial, Electrical, Construction and Maintenance, Inc. (“B&H”)

on True Chem’s T-9 frac trailer (“the B&H Project”).

       True Chem does not dispute the basic facts of the B&H Project as recounted in PCC’s

motion: in the Spring of 2019, True Chem hired B&H to install a PLC/HMI component to automate

True Chem’s T-9 frac trailer. As part of this project, B&H subcontracted Ben Walter of Integ

Automation to program the PLC/HMI. At the end of the summer, on August 22, 2019, True Chem

successfully field tested the developed automation feature for the first time on a job. See Ex. D.

Although the original intent of the B&H Project was to perform similar modifications on True

Chem’s other trailers, both B&H’s superintendent, Josh Bittler, and Ben Walter have testified that

they only worked on the T-9 trailer.

       Unfortunately, the existence of the B&H Project, although known to True Chem, was not

shared with its counsel at John & Morgan PC until January 20, 2021, after True Chem produced

emails and invoices relating to the work performed on the project. Additionally, True Chem

respectfully notes that it only recently hired the law firm of Ahmad, Zavitsanos, Anaipakos, Alavi

& Mensing PC (“AZA”) in December of 2020 to assist its lead counsel in preparing this case for

trial. As a result, AZA’s first involvement came long after any of the alleged misstatements or

omissions made in this case, and AZA had no knowledge of the B&H Project prior to its reference

by PCC’s counsel on February 5, 2021. See Dkt. 271, Ex. D (Decl. of Mr. Daniel Scardino) at ¶ 3

(identifying B&H and Ben Walter as “new third party witnesses with information and knowledge

regarding True Chem’s automation of its competing frac trailers”). Indeed, prior to March 24,

2021, AZA had not had any direct communications with any True Chem employee.
                                                1
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 3 of 18




       True Chem’s failure to timely disclose the existence of the B&H Project was a mistake.

By way of explanation—not justification—the disconnect between counsel and client stemmed

from the fact that True Chem was not able to get the PLC to receive flow rate data and subsequently

removed the PLC/HMI component from the T-9 trailer in late 2019. As a result, True Chem made

the unilateral determination—which it was not permitted to do under the rules and was made

without consulting counsel—that the project was not relevant to this lawsuit. Instead, when PCC’s

expert later inspected True Chem’s trailers on January 16, 2020, the trailers were produced in their

then-current state, and all that remained of the B&H Project in the T-9 trailer was the wiring

raceway for the PLC/HMI installation and cables running from that raceway to the Graco pump

controllers (which were still in the trailers along with the Graco pumps).

       Recognizing the prejudice that PCC has suffered, True Chem has strived to accommodate

PCC and to help put them back in the position they would have been in had the B&H Project been

disclosed in a timely manner. For example, after PCC amended its witness list on February 5,

2021 to include B&H’s corporate representative and Ben Walter, the parties agreed to depose those

individuals and obtained third-party discovery from them. Similarly, True Chem has no objection

to PCC’s supplemental expert report on infringement, which PCC served on March 14, 2021 and

specifically addresses the B&H Project. Lastly, True Chem produced the PLC/HMI component

to PCC on March 18, 2021.

       In the interest of transparency, True Chem first notified counsel at John & Morgan PC of

the PLC/HMI’s existence on January 20, 2021. Subsequently, on March 16, 2021, John & Morgan

PC informed its co-counsel at AZA of the existence of the PLC/HMI. After an investigation of its

background, True Chem produced the device to PCC two days later on March 18, 2021. Prior to

informing AZA of its existence—and prior to PCC’s service of its supplemental expert report on

March 14, 2021—counsel at John & Morgan PC was under the mistaken belief that the PLC never
                                                 2
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 4 of 18




worked and was not used on a frac job for any customer. Due to True Chem’s removal of the

PLC/HMI from the T-9 trailer and the fact that PCC’s expert was not able to inspect this

component, True Chem will not raise any argument at trial or in any other proceeding that the

PLC/HMI does not provide the automation required by the asserted claims or is not capable of

communicating with client devices. Furthermore, as discussed below, True Chem will stipulate to

the automation functionality of the PLC/HMI component.

       Although True Chem understands that the Court may decide that further relief is warranted,

for the reasons provided below, True Chem respectfully submits that the sanctions proposed by

PCC go beyond this automation issue and beyond curing any prejudice. As a result, and in the

interests of good faith, True Chem has proposed alternative measures that seek to: (a) resolve the

technical circumstances of the B&H Project in PCC’s favor; (b) provide PCC with avenues for

impeachment at trial; and (c) cover the additional costs incurred by PCC.

       Specifically, True Chem would stipulate to the following facts:

                  In the Spring of 2019, True Chem hired B&H to work on True
                   Chem’s T-9 trailer.
                  The purpose of the B&H work done for True Chem was to install
                   a PLC/HMI in order to automate the T-9 trailer.
                  The PLC/HMI installed in True Chem’s T-9 trailer is “operable
                   for automatically providing different fluid flows at remotely
                   controllable pressures.”
                  The PLC/HMI installed in True Chem’s T-9 trailer comprised
                   communication hardware and software that allows it to
                   communicate with a client device.
                  The T-9 trailer had a successful first field test on a job on August
                   22, 2019.
                  All frac jobs performed by True Chem after August 22, 2019
                   used the T-9 trailer.

       These are significant stipulations that would resolve the functionality of the PLC in PCC’s

favor and bar True Chem from arguing that there were no networking or automation capabilities.

Additionally, True Chem notes that it has six other frac trailers that are accused of infringement

                                                  3
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 5 of 18




in this case during the same time period. As a result, a stipulation that all jobs after and including

the first successful field test on August 22, 2019 is entirely to True Chem’s disadvantage—and

entirely to PCC’s advantage—by barring True Chem from making any argument that some of

those jobs used other trailers. Accordingly, this stipulation would moot any concern about whether

the PLC/HMI setup could have been duplicated into other trailers. These proposed measures are

discussed in detail below.

II.    ARGUMENT

       A.      The Technical Circumstances of the B&H Project

       The configuration of the B&H Project is not in dispute. The Graco pumps were connected

to the Graco pump controllers. The Graco pump controllers, in turn, were connected to the PLC.

Specifically, PCC’s expert has mapped the PLC as connecting to Port 4 on the Graco pump

controllers. Importantly, during his inspection of the trailers in January of 2020, the Graco pumps

and the Graco pump controllers were still present and the cable that would have connected the

Graco pump controllers to the PLC was still connected to Port 4 of the Graco pump controllers.

       As a result, True Chem respectfully submits that any sanction should only impact

arguments as to the PLC/HMI and should not impact arguments as to the capabilities of the Graco

pump controllers, which were present and inspected by PCC’s own expert over a year ago.

               1.      PCC’s Proposed Sanction #1 Conflates the PLC and the Controller.

       The first sanction that PCC is seeking is a judicial finding “that the ‘controller’ elements

of Claim 1 of the ’452 Patent and Claim 1 of the ’501 Patent are met with respect to the question

of True Chem’s infringement.” See Dkt. 305 at 20. However, this incorrectly conflates the PLC

with the Graco pump controller. In fact, during his deposition, PCC’s own expert stated that the

claimed controller corresponds to the Graco pump controller, not the PLC:



                                                  4
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 6 of 18




Ex. A at 112:1-7 (Mar. 23, 2021 deposition transcript of Dr. Joseph Beaman).

       As a result, PCC’s request for a judicial finding that the “controller” elements are satisfied

means that PCC is requesting a judicial finding that the Graco pump controllers—which PCC’s

own expert inspected over a year ago during the normal course of discovery—satisfy the claim

language. That is an overreach that is not limited to either the PLC or the automation feature and

that would eliminate a non-infringing argument that True Chem properly disclosed, that the parties

took timely depositions on, and that PCC’s own expert has had over a year to investigate.

       The asserted claims require two important, but different, features: (a) “automatically

providing different fluid flows at remotely controllable pressures” and (b) a controller in

communication with the pumps and a network that allows for “remote monitoring and control.”

These two features are highlighted in the language below from each asserted patent:




       PCC’s own expert, Dr. Joseph Beaman, agrees that the “automation” feature is different

from the “remote monitoring” feature:

                                                 5
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 7 of 18




Ex. A at 59:15-60:3. This is logical. For example, a dishwasher is automated, but most

dishwashers cannot be remotely monitored. Conversely, a doctor may be able to remotely monitor

a surgery using fiber optics but still have to manually perform the procedure. Both True Chem

and PCC’s own expert agree that the PLC/HMI goes to the automation part of the claims:




Ex. A at 114:14-21.

       However, the first sanction that PCC is seeking is a judicial finding the controller elements

are satisfied. In addition to the above problems, this is also an overreach because the controller

provides for “remote monitoring and control” of the pumps. As stated in the patents and cited by

the Court in its Claim Construction Order, “the controller receives information regarding pressure

at each pump” and includes a “bidirectional connection [that] allows the user to receive

information from the controller, e.g., pressure for a specific pump which is pumping a chemical of


                                                6
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 8 of 18




a specific gravity, and send commands, as needed, to the pumps via the controller.” Dkt. 64 at 11-

12. Based on this description, the Court stated that the claimed controller would have “the

capability to: (1) Receive feedback from and control mechanical devices (pumps) and (2)

Communicate with client devices over a network, possibly using wireless protocols.” The

following diagram illustrates this claimed capability:




       For remotely monitoring the pumps, the controller receives feedback data (red arrow) from

the pumps and communicates that feedback to a client device. For remotely controlling the pumps,

the client device provides the controller with commands from the client device, and the controller

can send control data (green arrow) to the pumps.

       However, the Graco pump controllers—which were in the trailers at the time of PCC’s

inspection—do not contain automation software or the kind of network protocols that can be used

to communicate with a client device. As a result, the B&H Project involved connecting the Graco

pump controller to a PLC/HMI component. The PLC/HMI would provide the automation software

and the network communication. The following diagram illustrates this relationship:




                                                 7
        Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 9 of 18




       Importantly, the parties have long disagreed about whether the Graco pump controller is

capable of providing “feedback” data from the pumps to the PLC. By way of illustration, in the

diagram above, True Chem contends that there would be no “red feedback arrow” in between the

Graco pump controller and the PLC because the Graco pump controller cannot output pressure

data to the PLC. In other words, a client device could remotely control the pumps (via the green

control arrows), but a client device could not remotely monitor the pumps because it cannot

“receive feedback” from the pumps under the Court’s claim construction order.




On this point, PCC’s own expert agrees:




Ex. A at 72:21-23.

       Although True Chem fully expects that PCC will disagree with the technical analysis of

the Graco pump controllers, PCC should not be able to shortcut the merits of this dispute by using

True Chem’s failure to disclose an entirely different component of the trailer, the PLC/HMI.

       As mentioned above, True Chem will stipulate that the B&H Project’s PLC/HMI provides

the automation required by the asserted claims and is capable of communicating with client

devices. This is a significant sanction. As discussed above, automation is not only one of the two

central aspects of the independent claims, but the patents are also both titled, “Automated Water

Treatment Trailer for Processing Multiple Fluids Simultaneously.” Similarly, the stipulation that

                                                8
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 10 of 18




the PLC/HMI has networking hardware/software capable of connecting to a client device will

remove any dispute about the features and functionality of the PLC/HMI component.

               2.      PCC’s Proposed Sanction #3 is contrary to third-party testimony.

       PCC’s third proposed sanction seeks a jury instruction that “if it finds that True Chem

automated one of its trailers via use of a PLC/HMI device, it may infer that True Chem has

automated all of its trailers using that same type of device.” Dkt. 305 at 21. However, on this

issue, both Josh Bittler, B&H’s superintendent of the B&H Project, and Ben Walter testified that

they only ever worked on one trailer: the T-9 trailer.




Ex. B at 77:20-78:5 (Mar. 19, 2021 deposition transcript of Mr. Ben Walter).




Ex. C at 31:18-32:3 (Mar. 22, 2021 deposition transcript of Mr. Joshua Bittler).

       But True Chem understands PCCs concern on this issue. During the deposition of Josh

Bittler, PCC’s counsel asked if it would have been possible for True Chem to have duplicated
                                              9
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 11 of 18




B&H’s work into the other trailers. Although True Chem did not recreate B&H’s work in any

other trailer, Josh Bittler testified that it would have been technically “possible” for True Chem to

do this. As a result, and in the interest of acting in good faith, True Chem believes that an

appropriate remedy would be to exclude any argument, testimony or evidence from True Chem

that it did not duplicate B&H’s work. In other words, the Jury should hear the testimony of Josh

Bittler and Ben Walter and, if PCC wants to argue that it was still “possible” that the setup was

duplicated into other trailers, True Chem will leave that unrebutted.

       In contrast, PCC’s proposed sanction goes beyond the testimony of third-parties and

beyond its own expert’s inspection of the trailers. Dr. Beaman had the opportunity to inspect each

of the trailers in January of 2020. He saw and took pictures of the wiring in T-9 and testified that

he does not recall seeing any similar wiring in any other trailer:




Ex. A at 13:8-13. As a result, an inference that if one trailer had a PLC/HMI then all of the trailers

had a PLC/HMI is at odds with Dr. Beaman’s own inspection. Additionally, it would have the

unintended effect of lessening the credibility of two neutral third-parties: the inference that if one

trailer had a PLC/HMI than all of them did could be perceived as being contrary to the testimony

of Ben Walter and Josh Bittler.

       To the extent a sanction is warranted on this point, True Chem is proposing to stipulate that

all of its frac trailer jobs after the completion of the B&H Project on August 22, 2019 used the T-9

trailer. This is a massive stipulation. True Chem has six other frac trailers that are accused of

infringement in this case. As a result, a stipulation that all jobs after August 22, 2019 used the T-9
                                                 10
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 12 of 18




trailer is fundamentally not true and is entirely to True Chem’s disadvantage—and entirely to

PCC’s advantage—by barring True Chem from making any argument that some of those jobs used

other trailers. Accordingly, this stipulation would moot any concern about whether the PLC/HMI

setup could have been duplicated into other trailers and would preserve the credibility of neutral

third-parties who testified that they only worked on the T-9 trailer.

               3.      PCC’s Proposed Sanction #6 is contrary to third-party testimony.

       PCC’s sixth proposed sanction seeks a jury instruction that “True Chem be prevented from

using or referencing, in any way, the evidence recently uncovered from B&H, Ben Walter, Joshua

Bittler, or the PLC/HMI device except in direct response to questions from PCC’s counsel.” Dkt.

305 at 21. True Chem is concerned about the scope and breadth of this proposed sanction and how

it would apply to even the most basic of facts, such as when the B&H Project started. PCC seems

to suggest that it could present evidence and argument that the B&H Project resulted in an

infringing trailer, but simultaneously prohibit True Chem from telling the jury when the B&H

Project started—i.e., when the period of infringement for that project would have begun. As a

result, PCC’s sanction poses the risk that the jury will reach conclusions that are directly contrary

to neutral third-party testimony. Both Ben Walter and Josh Bittler testified that the PLC/HMI was

programmed and installed in the spring/summer of 2019:




Ex. B at 26:4-7 and 28:2-5.


                                                 11
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 13 of 18




Ex. C at 13:12-25.

       Indeed, PCC’s own sanctions motion agrees with this date and points to third-party

evidence for corroboration: “[t]he documents produced by B&H on March 17, 2021 confirm that

True Chem hired B&H to install a PLC/HMI component to automate True Chem’s frac trailers in

the Spring and Summer of 2019.” Dkt. 305 at 9 (emphasis added).

       As a result, to the extent PCC’s proposed sanction gives it the ability to omit certain

uncontested facts and mislead the jury into reaching an objectively incorrect conclusion—such as

the B&H Project started in 2018 or 2017—the Court should reject this proposal.

       As mentioned above, True Chem will stipulate that the B&H Project’s PLC/HMI provides

the automation required by the asserted claims and is capable of communicating with client

devices. As a result, the functionality of the PLC/HMI will not be in dispute. Similarly, True

Chem is willing to stipulate that all of its frac trailer jobs after the completion of the B&H Project

on August 22, 2019 used the T-9 trailer. This would moot any concern about whether the

PLC/HMI setup could have been duplicated into other trailers. True Chem respectfully submits

that those stipulations together would cure any prejudice suffered by PCC.

       B.      True Chem’s own stipulations provide PCC with avenues of impeachment.


                                                 12
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 14 of 18




       As part of the above stipulations, PCC will now have avenues to impeach True Chem’s

employees on their knowledge and use of PLCs. To the extent any True Chem witness denied

ever using or installing a PLC or denied ever having an automated trailer, the stipulations can and

almost certainly will be used by PCC to impeach their credibility. Similarly, the stipulations will

permit PCC to challenge the dismantling of the T-9 trailer, and PCC will be able to ask True

Chem’s witnesses about the timing of their production of the PLC/HMI component and its

unavailability for a prior inspection and make corresponding arguments to the jury about the

reasons and motivations.

       However, True Chem respectfully believes that statements made by its counsel to the Court

should not come in for a host of reasons. PCC itself states in its motion that “[t]o be clear, PCC is

not accusing True Chem’s counsel of deliberately misleading the Court or engaging in spoliation.”

Dkt. 305 at 8. True Chem’s counsel can assure the Court that this is correct and that all

misstatements and omissions were made without any knowledge of the B&H Project. As a result,

allowing PCC to use those statements would be seen as attacking the credibility of True Chem’s

counsel, which would have a devastating effect on the jury and cause them to doubt the arguments

that we, as counsel, would make at trial simply because we are making them. True Chem’s counsel

understands and accepts that PCC can and will seek to impeach True Chem and its employees, but

attacking the credibility of attorneys before a jury would be overly prejudicial and is directly

contrary to PCC’s assurance that it is not accusing True Chem’s counsel of deliberate impropriety.

       C.      True Chem is willing to cover certain additional costs imposed on PCC.

       As detailed above, True Chem is committed to putting PCC in the best possible position it

could have been in had the B&H Project been disclosed in a timely manner. In addition to

resolving technical issues concerning the PLC/HMI component in PCC’s favor, True Chem’s

stipulations will provide avenues for PCC to impeach the credibility of True Chem’s witnesses.
                                                 13
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 15 of 18




However, True Chem recognizes that its mistake has also added to PCC’s cost of litigation, and

specifically added costs that would have been avoided or dramatically reduced had the B&H

Project been disclosed during discovery. For example, True Chem is willing to pay for PCC’s

costs associated with the drafting of Dr. Beaman’s supplemental report and his subsequent

deposition if the Court finds that this is warranted.

III.   CONCLUSION

       True Chem recognizes that it should have fully disclosed the B&H Project and the resulting

trailer operation in a timely manner during discovery. True Chem also recognizes that it should

have communicated its existence to counsel and allowed counsel to make the decision on whether

to disclose it to PCC. Given the prejudice suffered by PCC, True Chem is committed to taking

steps to cure that prejudice and to put PCC in the best possible position it could have been had the

B&H Project been properly disclosed. With that goal, True Chem has proposed stipulations that

would resolve the functionality of the PLC/HMI in PCC’s favor and resolve any uncertainty about

the breadth of the project in PCC’s favor. Specifically, True Chem would stipulate as follows:

                  In the Spring of 2019, True Chem hired B&H to work on True
                   Chem’s T-9 trailer.
                  The purpose of the B&H work done for True Chem was to install
                   a PLC/HMI in order to automate the T-9 trailer.
                  The PLC/HMI installed in True Chem’s T-9 trailer is “operable
                   for automatically providing different fluid flows at remotely
                   controllable pressures.”
                  The PLC/HMI installed in True Chem’s T-9 trailer comprised
                   communication hardware and software that allows it to
                   communicate with a client device.
                  The T-9 trailer had a successful first field test on a job on August
                   22, 2019.
                  All frac jobs performed by True Chem after August 22, 2019
                   used the T-9 trailer.

       As detailed above, these are significant stipulations that would resolve the functionality of

the PLC in PCC’s favor and bar True Chem from arguing that there were no networking or

                                                  14
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 16 of 18




automation capabilities. Additionally, True Chem notes that it has six other frac trailers that are

accused of infringement in this case during the same time period. As a result, a stipulation that all

jobs after and including the first successful field test on August 22, 2019 is entirely to True Chem’s

disadvantage—and entirely to PCC’s advantage—by barring True Chem from making any

argument that some of those jobs used other trailers. Accordingly, this stipulation would moot any

concern about whether the PLC/HMI setup could have been duplicated into other trailers.

       By proposing these stipulations, True Chem hopes that it will cure any prejudice and

demonstrate its good faith efforts to remedy its discovery violation.

 Dated: March 25, 2021                                   Respectfully submitted,
                                                         /s/ Jaison C. John_____________
                                                         Jaison C. John
                                                         State Bar No. 24002351
                                                         jjohn@johnandmorganlaw.com
                                                         Terry D. Morgan
                                                         State Bar No. 14452430
                                                         tmorgan@johnandmorganlaw.com
                                                         JOHN & MORGAN, P.C.
                                                         6464 Savoy Dr., Suite 600
                                                         Houston, TX 77036
                                                         Telephone: (713) 934-4069
                                                         Facsimile: (713) 934-7011
                                                         Masood Anjom
                                                         Texas Bar No. 24055107
                                                         manjom@azalaw.com
                                                         Justin Chen
                                                         Texas Bar No. 24074024
                                                         jchen@azalaw.com
                                                         Louis Liao
                                                         Texas Bar No. 24109471
                                                         lliao@azalaw.com
                                                         AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI
                                                                 & MENSING P.C.
                                                         1221 McKinney Street, Suite 2500
                                                         Houston, TX 77010
                                                         Telephone: (713) 655-1101
                                                         Facsimile: (713) 655-0062
                                                         James W. Essman
                                                         State Bar No. 00788771
                                                 15
Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 17 of 18




                                    jessman@shaferfirm.com
                                    Miles R. Nelson
                                    State Bar No. 14904750
                                    mnelson@shaferfirm.com
                                    SHAFER, DAVIS, O’LEARY & STOKER
                                    700 North Grant, Ste. 201
                                    P.O. Drawer 1552
                                    Odessa, TX 79760-1552
                                    Telephone: (432) 332-0893
                                    Facsimile: (432) 333-5002

                                    ATTORNEYS FOR PLAINTIFF AND
                                    COUNTER DEFENDANT,
                                    TRUE CHEMICAL SOLUTIONS, LLC




                               16
       Case 6:21-cv-00222-ADA Document 320 Filed 03/25/21 Page 18 of 18




             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       I certify that Exhibit D is authorized to be filed under seal pursuant to the Protective Order
entered in this case.

                                                      /s/ Jaison C. John
                                                      Jaison C. John



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was filed electronically in compliance with Local Rules CV-5(b) on March 25, 2021.
As such, this document was served on all counsel of record pursuant to Local Rules CV-5(b)(1)
and the Federal Rules of Civil Procedure.

                                                      /s/ Jaison C. John
                                                      Jaison C. John




                                                 17
